Order entered November 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01421-CV

                          IN RE FRANKIE L. HOGG-BEY, Relator

                 Original Proceeding from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F-0255075-I

                                            ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file their responses to the petition, if any, on or before December

4, 2015.


                                                       /s/   LANA MYERS
                                                             JUSTICE